Filed:   May 9, 2000

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                             No. 99-7594
                     (CR-96-8-F, CA-98-133-4-F)



United States of America,

                                                Plaintiff - Appellee,

          versus


Dennis Ray Gordon,

                                               Defendant - Appellant.



                             O R D E R



     The court amends its opinion filed May 2, 2000, as follows:

     On the cover sheet, section 7, line 2 -- attorney Brett Alan

Sagel is deleted from the counsel listing.

                                         For the Court - By Direction



                                         /s/ Patricia S. Connor
                                                  Clerk
                              UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-7594



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DENNIS RAY GORDON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at New Bern. James C. Fox, District Judge.
(CR-96-8-F, CA-98-133-4-F)


Submitted:   April 27, 2000                    Decided:   May 2, 2000


Before NIEMEYER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Dennis Ray Gordon, Appellant Pro Se. Robert Edward Skiver, Assis-
tant United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Dennis Ray Gordon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

1999).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court.   See United States v. Gordon, Nos. CR-96-8-F;

CA-98-133-4-F (E.D.N.C. Sept. 28, 1999).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                 3